COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00084-CV


Jeffrey Mann                           §    From the 211th District Court

v.                                     §    of Denton County (15-09620-393)

Denton County, Paul Johnson,           §    June 16, 2016
Charles Orbison, Brian Wolfe, Hardy
Burke, Sam Mooney, and Pattie          §    Opinion by Justice Sudderth
Biffar


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth________________
                                      Justice Bonnie Sudderth